Citation Nr: 0900443	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  00-01 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for low back disability 
on a direct-incurrence basis.

2.  Entitlement to service connection for low back disability 
as secondary to service-connected right leg varicose veins 
disability.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to August 
1977.

These matters come before the Board of Veterans' Appeals 
(Board) from a rating decision issued in August 2002 by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Detroit, Michigan.  These matters were most 
recently remanded in December 2006; the requested development 
is complete for the issue decided herein.

A hearing was held at the RO before a Veterans Law Judge 
(Board Member), other than the undersigned, in March 2001, 
pursuant to an appeal of an issue subsequently adjudicated by 
the Board in December 2006.  As noted at the March 2001 Board 
hearing (March 2001 hearing transcript (Tr.), at pages 8-10) 
and as further noted in the June 2001 Board remand (page 3), 
the issue of entitlement to service connection for low back 
disability, to include as secondary to service-connected 
right leg varicose veins disability (in other words, the 
issue decided herein) had not been adjudicated by the RO at 
the time of the March 2001 Board hearing and was first raised 
at the March 2001 Board hearing.  Further, the Board notes 
that no substantive evidence pertaining to the matter of 
entitlement to service connection for low back disability, to 
include as secondary to service-connected right leg varicose 
veins disability, was given at the March 2001 Board hearing. 
(March 2001 hearing transcript, page 7.)  Additionally, the 
issues of entitlement to service connection for low back 
disability on a direct-incurrence basis, and entitlement to a 
total rating based on individual unemployability due to 
service-connected disability (TDIU) were not in appellate 
status at the time of the March 2001 Board hearing, and no 
testimony was provided with regard thereto.  As such, 
adjudication of the issues on appeal by a panel of Veterans 
Law Judges is not required.

The veteran provided testimony as to the issues on appeal 
before the undersigned Veterans Law Judge, at the RO, in May 
2004.  

The issues of entitlement to service connection for low back 
disability on a direct-incurrence basis, and entitlement to a 
total rating based on individual unemployability due to 
service-connected disability (TDIU) are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The competent medical evidence fails to demonstrate that the 
veteran's low back disability is etiologically related to, or 
chronically aggravated by, service-connected disability.


CONCLUSION OF LAW

Low back disability is not proximately due to, or chronically 
aggravated by, service-connected disability.  38 U.S.C.A. 
§ 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.310(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In this case, the Board notes that March 2005, March 2006 and 
January 2008 VCAA notice letters were issued relative to the 
claim of entitlement to service connection for low back 
disability as secondary to service-connected right leg 
varicose veins disability.  The notice provided therein was 
not entirely clear as to what was necessary to substantiate 
his secondary service connection claim, and such error is 
presumed prejudicial.  However, inasmuch as a statement of 
the case issued in October 2003 set forth the relevant 
criteria for the secondary service connection claim, such 
error is deemed to be harmless, as the veteran was provided, 
and demonstrated, actual knowledge of what was necessary to 
substantiate his claim.  Sanders v. Nicholson, 487 F.3d 861 
(Fed. Cir. 2007).  The claims file reflects that the veteran 
has actual knowledge of the evidence necessary to 
substantiate a secondary service connection claim.  This is 
demonstrated in statements on appeal, including from the 
veteran's representative.  Moreover, the statement of the 
case issued to the veteran in October 2003 outlined what was 
necessary to substantiate his secondary service connection 
claim.  As such, the error did not affect the essential 
fairness of the adjudication of his claim, and the 
presumption of prejudice is rebutted. Id.; Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Hence, the Board finds that the veteran has been afforded 
ample opportunity to submit information and/or evidence 
needed to substantiate his claim.  The March 2006 and January 
2008 VCAA notice letters, provided the veteran the criteria 
for assignment of an effective date and disability rating in 
the event of award of the benefit sought.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

While not every element of VCAA notice was given prior to the 
initial AOJ adjudication of the claim, the Board notes that a 
VCAA timing defect can be cured by the issuance of fully 
compliant notification followed by a re-adjudication of the 
claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  Here, the Board finds that the defect with respect 
to the timing of the VCAA notice was harmless error.  
Although some elements of VCAA notice were first provided to 
the appellant after the initial adjudication, the claims were 
readjudicated, and a Supplemental Statement of the Case was 
provided in May 2008.  The Board finds that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and that not withstanding 
Pelegrini, deciding this appeal is not prejudicial to him.

Duty to Assist

The veteran's service treatment records are associated with 
the claims file, as are private and VA medical records.  Also 
of record are his Social Security Administration (SSA) 
records and VA vocational rehabilitation file.  The veteran 
has undergone a VA examination that has addressed the medical 
matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The record 
also contains the veteran's written statements in support of 
his appeal.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
VA's duties to notify and assist are met.  Accordingly, the 
Board will address the merits of the claim.

Applicable Laws

Secondary service connection may be granted for a disability, 
which is proximately due to, the result of, or aggravated by, 
an established service-connected disorder.  38 C.F.R. § 
3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen.

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, was amended 
during the pendency of this appeal, effective October 10, 
2006.  The current 38 C.F.R. § 3.310(b) sets a standard by 
which a claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Given what 
appear to be substantive changes, and because the veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the change, which version favors the claimant.

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

Based on inservice surgery, in March 1979 the veteran was 
granted service connection for right leg varicose veins 
disability.  The veteran asserts that his low back disability 
is related to his service-connected right leg varicose veins 
disability.

Service treatment records establish that the veteran 
complained of low back pain on one occasion in service, in 
June 1977, when lower back muscle strain was diagnosed.  
Medical records subsequent to service reveal that the veteran 
first complained of low back pain in June 1986.  The June 
1986 VA record indicates that the veteran stated that he had 
had back pain three days prior subsequent to heavy lifting.  
Records reflect a current diagnosis of lumbar spine 
degenerative disc disease.

Following a review of the claims file and examination of the 
veteran, in March 2002 a VA physician opined that the 
veteran's low back disability was not related to, or 
aggravated by, his service-connected right leg varicose veins 
disability.

The Board finds that the competent medical evidence fails to 
demonstrate that the veteran's low back disability is 
causally related to his service-connected right leg varicose 
veins disability.  While a VA examiner in September 2001 
noted the veteran's assertion that his back problems were 
related to his varicose veins disability, the September 2001 
VA examiner did not link the veteran's back disability to his 
service-connected right leg varicose veins disability.  
Further, while a September 2001 VA neurologist noted that the 
veteran had L5 hypalgesia, the VA neurologist simply noted 
that it was only "perhaps" related to the veteran's 
previous varicose vein surgery and was "difficult to 
evaluate."  In short, there is no opinion of record contrary 
to the March 2002 VA examiner's opinion (who had a chance to 
review the VA records in the claims file, including the 
aforementioned September 2001 records, and who specifically 
noted the veteran's inservice right leg vein stripping 
surgery), and there has been no evidence indicating that the 
veteran's low back disability was chronically worsened by the 
service-connected right leg varicose veins disability.

The Board notes that the veteran is competent to provide 
testimony (such as that given at his May 2004 Board hearing, 
pages 9-11) concerning factual matters of which he has first 
hand knowledge (i.e., experiencing back pain either in 
service or after service).  Barr v. Nicholson, 21 Vet. App. 
303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
As a layman, however, the veteran simply does not have the 
necessary medical training and/or expertise to opine whether 
he has low back disability related to service-connected right 
leg varicose veins disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit a favorable determination.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  As the preponderance of 
the evidence is against the claim, the appeal is denied.  


ORDER

Service connection for low back disability as secondary to 
service-connected right leg varicose veins disability is 
denied.


REMAND

As for the issue of entitlement to service connection for low 
back disability on a direct-incurrence basis, the Board notes 
that a June 1977 service medical record reflects that the 
veteran complied of low back pain that had started three 
months prior.  The assessment was lower back muscle strain.  
The Board here observes that the June 1977 back complaint in 
service was made approximately three months subsequent to the 
veteran's April 1977 service separation examination that 
noted that the veteran's spine was normal.

The Board observes that a VA examination or opinion is 
necessary if the evidence of record: (a) Contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (b) 
establishes that the veteran suffered an event, injury, or 
disease in service; (c) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include credible evidence of continuity and symptomatology 
such as pain or other symptoms capable of lay observation.  
McClendon, supra, at 83.

Given VA's duty to obtain a VA examination where the evidence 
indicates that the claimed disability may be associated with 
inservice problems, and given that the issue of whether the 
veteran's low back disability was related to service (as 
opposed to related to service-connected disability) was not 
addressed by the March 2002 VA examiner, the Board finds that 
the veteran should be scheduled for a VA examination to 
determine if the veteran's low back disability is related to 
his military service.

As the claim of entitlement to service connection for low 
back disability on a direct-incurrence basis could have a 
significant impact on the veteran's claim for TDIU, a 
decision on the TDIU issue is deferred pending completion of 
the actions requested below.

Accordingly, the case is hereby REMANDED for the following:

1.  The veteran should be scheduled for 
the appropriate VA examination(s) to 
determine whether he has any low back 
disability related to his active military 
service.  Following examination of the 
veteran and review of the claims file, 
the examiner(s) should provide an opinion 
as to whether it is at least as likely as 
not that the veteran has any current low 
back disability that was caused, or 
aggravated, by his military service, to 
specifically include the complaint of low 
back pain noted in June 1977 when the 
assessment was lower back muscle strain.  
The rationale for the opinion provided 
should be set forth.

2.  The AOJ should then readjudicate the 
issues of entitlement to service 
connection for a low back disability on a 
direct-incurrence basis, and entitlement 
to a total rating based on individual 
unemployability due to service-connected 
disability (TDIU).  If any benefit sought 
is not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
veteran and his representative should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


